DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 16-21, in the reply filed on April 23, 2021, is acknowledged.  Regarding Group II, claim 11 has been canceled by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-10, 16-17, and 19-21 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Begin (US 2015/0025482 A1).
Regarding claim 1, Begin discloses an apparatus for applying negative pressure to a wound (reduced pressure wound treatment (or TNP) system 100; para. [0030]; illustrated in Fig. 1), the apparatus comprising: 
a housing (paragraph [0040] states “The pump assembly 230 comprises a display or screen 206 mounted in a recess 208 formed in a “case” of the pump assembly.”  The term “case” and/or the pump assembly 230 is a synonym for the term “housing”.), 
a negative pressure source (vacuum pump 266; para. [0048]; illustrated in Fig. 2E) supported by the housing (paragraph [0040] states “The pump assembly 230 comprises a display or screen 206 mounted in a recess 208 formed in a case of the pump assembly.”  The term “case” and/or the pump 
a canister (canister 220; para. [0039]; Fig. 2A) positioned in the fluid flow path and configured to collect fluid removed from the wound dressing (Paragraph 0037 states “Fluid (e.g., wound exudate) is drawn through the conduit 140, and can be stored in a canister.”); and 
an antenna (antenna 276, as an example; para. [0049]; illustrated in Fig. 2F, or antenna 1440; para. [0070]) supported by the housing (pump assembly 230; para. [0039]; Fig. 2A) and configured to wirelessly communicate with an electronic device (paragraph [0070] states “A communications processor 1430 can be configured to provide wired or wireless connectivity.  The communication processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending or receiving data [to an electronic device] as illustrated in Fig. 14), the antenna being oriented in the housing to face downward toward a surface on which the housing is positioned when the negative pressure source is providing negative pressure (as illustrated in Fig. 2E when the housing is sideways and Fig. 3A when the housing is the correct side-up and the antenna 276 is facing downward toward a surface on which the housing is positioned); and
one or more controllers (interface processor or controller 1410 described in paragraph [0067]) configured to:
 activate and deactivate the negative pressure source (Paragraph [0026] states “In some embodiments, the pump assembly can include one or more processors or controllers responsible for various system functions associated with various levels of responsiveness, such 
transmit first data to the electronic device using the antenna (antenna 276 or 1440) or receive second data from the electronic device using the antenna (Paragraphs [0069] and [0070] disclose the user interface processor or controller 1410) using one or more antennas (antenna 276 or 1440 to transmit or receive data from an electronic device as illustrated in Fig. 14).
Regarding claim 2, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the antenna is oriented in the housing (pump assembly 230; para. [0039]; Fig. 2A) to face the surface so that an electromagnetic signal output by the antenna is transmitted toward the surface (as illustrated in Fig 2F sideways and Fig. 3A; Please see Wikipedia definition of antenna and the transmission of electromagnetic waves).  
Regarding claim 3, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the canister (canister 220; para. [0039]; Fig. 2A) is configured to provide electromagnetic shielding to the antenna. Figs. 2A, 2B, and 2C, present in both Begin and the present invention, illustrate the same canister 220 having identical shapes and locations as part of the device.  Canister 220 is described by Begin starting on para. [0039] and canister 220 is described by the present invention starting in para. [0028]. Smith & Noble is the named Applicant on the present invention and the Begin patent application.   In addition, canister 220 is described the same in both applications (para. [0035] of the present invention is identical to para. [0045] of Begin providing identical descriptions of canister 220.  Consequently, the canister 220 of Begin is configured to provide electromagnetic shielding to the antenna since it is identical to canister 220 of the present invention.   
Regarding claim 4, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the one or more controllers (interface processor or controller 1410 described in 
Regarding claim 5, dependent from claim 4 (as modified above), Begin discloses the claim limitation further comprising a printed circuit board (control printed circuit board (PCB) 262; para. [0048]; illustrated in Fig. 2F, or PCB 260, 262, or264; para. [0066]) supporting the communications controller (communications processor 1430; illustrated in Fig. 14).  
Regarding claim 7, dependent from claim 5 (as modified above), Begin discloses the claim limitation wherein the antenna is mounted to the printed circuit board using a bracket (illustrated in annotated Fig. 2F below).  


    PNG
    media_image1.png
    676
    673
    media_image1.png
    Greyscale



Regarding claim 9, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the housing (pump assembly 230; para. [0039]; Fig. 2A) has a first side and a second side opposite the first side, and the antenna is positioned closer to the first side than the second side (Antenna 276 is illustrated in annotated Fig. 2F is closer to one side versus the other and not exactly in the center of both sides).  
Regarding claim 10, dependent from claim 9 (as modified above), Begin discloses the claim limitation wherein the canister (canister 220; para. [0039]; Fig. 2A) is configured to couple to the first side of the housing (pump assembly 230; para. [0039]; Fig. 2A).  This configuration, including flanges that insert into the housing, is illustrated in Fig. 2C, as an example.  

Regarding claim 18, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the one or more controllers is configured to transmit the first data to the electronic device using the antenna and receive the second data from the electronic device 
Regarding claim 19, dependent from claim 18 (as modified above), Begin discloses the claim limitation wherein the first data comprises operational data for the negative pressure source.  Para. [0070] states “Connectivity can be used for various activities, such as pump assembly location tracking, asset tracking, compliance monitoring, remote selection, uploading of logs, alarms, and other operational data, and adjustment of therapy settings, upgrading of software and/or firmware, and the like.”  Para. [0026] states “In some embodiments, the pump assembly can include one or more processors or controllers responsible for various system functions associated with various levels of responsiveness, such as interfacing with a user (e.g., patient, physician, nurse, etc.), controlling a negative pressure pump, providing network connectivity, and the like. In some embodiments, levels of responsiveness can correspond to or be associated with levels of risk. For example, controlling a source of negative pressure may be classified as a high risk activity, as delivery of therapy is important for patient safety, healing, etc. Accordingly, controlling the source of negative pressure can be associated with a high level of responsiveness. The pump assembly can also include one or more input/output devices for receiving and providing data. These devices can include screens, touchscreens, buttons, knobs, ports, and the like. The pump assembly can be configured to present graphical user interface (GUI) screens for controlling and monitoring the operation of the TNP system.”
(as modified above), Begin discloses the claim limitation wherein the second data comprises a software update for the one or more controllers.  Please see para. [0070], Fig. 14, and Fig. 15.  Para. [0080] states “The user can select device records menu item 1614, which can bring up a device records screen 1600C illustrated in FIG. 16C. The device records screen 1600C includes a menu 1620 comprising menu items for searching devices 1621, device summary information 1622, device therapy information 1623, device alarms information 1624, device software and/or firmware updates 1625, device error log information 1626, and device location tracking 1627. The device records screen 1600C provide a list or table 1604 of all devices available to the user. The results can be split into separate pages to reduce page upload time. The table 1604 can be filtered by the search menu and can be sorted in ascending or descending order. The user can also select how many entries will be displayed per page.”  
Regarding claim 21, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the canister (canister 220; para. [0039]; Fig. 2A) is supported by the housing (pump assembly 230; para. [0039]; Fig. 2A), and the one or more controllers is positioned in the housing.  Controller positioned in the housing is described in paragraphs. [0066]-[0070] and illustrated in Figs. 14 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), further in view of Sergi (US 8,686,919 B1).
Regarding claim 6, dependent from claim 5 (as modified above), states “wherein the printed circuit board (control printed circuit board comprises the single antenna connector and a ground connector for the antenna, and the ground connector -2-Application No.: 16/334563 Filing Date:March 19, 2019for the antenna is positioned on an opposite side of the printed circuit board from the single antenna connector” Begin discloses the claim limitation of a printed circuit board (PCB); para. [0048]; illustrated in Fig. 2F or PCB 260, 262, or264; para. [0066]) and a single antenna connector (para. {0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or more 
Begin, implies, but is silent regarding the claim limitation “a ground connector.”  Paragraph [0048] describes the interior components of the pump assembly 230 and states “Other components can be included, such as electrical cables, connectors, tubing, valves, filters, fasteners, screws, holders, and so on. In some embodiments, the pump assembly 230 can comprise alternative or additional components.” 
Sergi describes an apparatus for allowing pivotal movement of an antenna including different embodiments of ground connectors.  Page 2, lines 44-52, states “A connector 23 of a ground wire 24 is received around bolt 22 and affixed thereto by nut 25. Ground wire 24 can extend to another component of the antenna, such as the radial plate shown in U.S. Pat. No. 6,927,740. A bolt 26 extends through second face 20 and through mast 11 to receive a nut 27 which serves to hold second face 20 against mast 11. A connector 28 of a ground wire 29 may also be received around bolt 26 and may extend to another antenna component such as a balun.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a printed circuit board comprising a ground connector for the antenna to hold the ground to an antenna component as taught by Sergi.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), further in view of Melone (Melfast.com/blog/2015/07/nylon-fasteners-what-are-they-and-how-are-they-used).
Regarding claim 8, dependent from claim 1 (as modified above), Begin discloses wherein the housing (pump assembly 230; para. [0039]; Fig. 2A) comprises an access door positioned on 
However, nylon screws are well known in the art for use in electronics as insulators. Melone teaches, in his article, under the section titled “Why are they used” on page 3 of 7 “Nylon fasteners are mostly used in environments where the use of metal fasteners would not be a good idea.  Examples of this include when designing electronics where the manufacturer might be interested in insulating the product as much as possible.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a nylon screw configured to control removal of the access door to insulating the electronics of the system as much as possible as taught by Melone. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), further in view of Straka (panduitblog.com/2015/12/17/enterprise/driving-growth-power-ethernet/).
Regarding claim 17, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the antenna comprises a board antenna. Paragraph [0065] of the present invention defines an antenna board as being a “wireless mobile communications antenna, such a single-, dual-, tri-, quad-, or the like band antenna for communicating via 2G, 3G, LTE, 4G, or the like and be mounted to the communications POE 705 with mounting brackets 712.”  Begin teaches a wireless mobile communications antenna in para. [0070] and brackets as illustrated in annotated 2F above.  Begin is silent regarding “and be mounted to the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an antenna comprising a board antenna that may use PoE technology for power delivery capabilities as taught by Straka. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781